Citation Nr: 1140668	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-34 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from October 1981 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In December 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

In September 2011, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of that hearing is of record.  

Although the Veteran limited the issue on appeal to PTSD, the Board has broadened the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she has PTSD from being sexually assaulted in service on four occasions and from witnessing the death of her roommate, who had also been sexually assaulted.

The Veteran asserts that she was beaten and raped by a prisoner and his guard at Fitzsimons Army Medical Center at Fort Carson, where she was sent after a suicide attempt.  There is, however, a discrepancy in the time of the event.  In a December 2007 statement, she indicated that the event had occurred between September and November 1983.  During her DRO hearing, she narrowed the time to August 1983.  She also asserts that she was raped by two of her superiors, both of whom were reprimanded and transferred to the Infantry unit when she reported the abuse.  

The Veteran also asserts that her roommate, C. C., who was also sexually abused in service, committed suicide and died in her arms.  Again, there is a discrepancy in the time of the event.  In a December 2007 statement, she indicated that it had occurred between June and August 1983.  During her DRO hearing, she initially indicated that it had occurred six months before her hospitalization - February 1983, but later changed the time frame to between June and August 1982.  

The Veteran's service treatment and personnel records do not document any rapes or the death of her roommate.  They do reflect that she was discharged due to pregnancy.  In this regard, January 1984 records show that she was about 3 months pregnant.  Here, the Board observes that she initially disputed the fact that she had been pregnant at discharge but later admitted to it - but that she had been about 6 months pregnant at that time - and underwent an abortion the day after discharge.

The record reflects that the RO attempted to verify the roommate's death.  A June 2007 record of proceedings of the Board for Correction of Military Records notes that there is nothing in the Veteran's records to support her contention that her roommate died in her arms or that she was admitted to a mental institution where she was gang raped by a prisoner and a guard.  

The record also reflects that the RO attempted to obtain records from Fitzsimons Army Medical Center, which has since closed, by contacting the current Army hospital at Fort Carson.  Evans Army Community Hospital replied that there were no records pertaining to the Veteran.

Based in part on the above findings, the RO did not make any further attempts to verify the roommate's suicide or obtain records from Fitzsimons Army Medical Center.  However, it appears that the Board for Correction of Military Records only reviewed the Veteran's records, without attempting to corroborate the roommate's death or having the benefit of the Veteran's service treatment records.  As the Veteran has provided the roommate's name and approximate dates of death, the RO should attempt to verify the death with the National Personnel Records Center (NPRC).  Further, the service treatment records show that the Veteran had been treated at Fitzsimons Army Medical Center during or before September 1983 and, although a February 2008 report of contact reflects that the RO learned that records from Fitzsimons had been transferred to the NPRC, the RO did not make a request for the records.  Thus, the RO should contact the NPRC and request any records from this facility pertaining to the Veteran dated from August to November 1983.

With respect to the alleged rapes by her superiors, the Veteran has provided their names -A. H. and M. D.  Although the RO advised the Veteran in a July 2010 letter that it could not obtain their records without their authorization, the Board notes that the RO can at least ask the NPRC whether their service personnel records contain reprimands for the rapes, as alleged by the Veteran.

The record also indicates that there are outstanding VA medical records that may be pertinent to the appeal.  In this regard, October 1999 consult notes from the Overton Brooks VA Medical Center (VAMC) reflect that the Veteran was admitted to a substance abuse program for a drug overdose and in an Alcoholics Anonymous program.  However, treatment notes from these programs are not of record.  Thus, the RO should attempt to obtain them.  The Veteran also indicated during her Board hearing that she has been receiving treatment at the Abilene Vet Center.  However, the record contains no treatment notes from this facility.  In this regard, the record indicates that she moved to Texas in early 2008.  Thus, the RO should attempt to associate the above records with the claims file.

Lastly, the Board acknowledges that an April 2008 VA examination report reflects the examiner's opinion that the Veteran's account of the gang rape is consistent with her symptoms, which are consistent with significant past trauma.  Although the opinion indicates that the rape may have occurred, the examiner did not point to any behavior changes following the assault.  Further, given the discrepancies of record, the Veteran should be provided another examination, after the above development has been completed, to obtain an opinion as to whether the evidence indicates that the alleged gang rape, and those by her superiors, occurred.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the NPRC and request a search for: 

Records from Fitzsimons Army Medical Center pertaining to the Veteran dated from August to November 1983.

Records of C. C., to verify her suicide.  The RO should advise the NPRC that she served with the 104th Military Intelligence Battalion 4th Infantry Division from about October 1981 to February 1983. 

Records of A. H. and M. D. to verify whether either was reprimanded for a rape and transferred to the Infantry unit.  The RO should advise the NPRC that they served with the 104th Military Intelligence Battalion 4th Infantry Division from about October 1981 to February 1984.  

2.  Obtain records from the Overton Brooks VAMC dated from October to November 1999 pertaining to the Veteran's admission to the substance abuse program and participation in Alcoholics Anonymous.  

Obtain all records of treatment from the Abilene Vet Center since January 2008.

3.  After completion of the above, schedule the Veteran for a VA psychiatric examination, by an appropriate specialist, to determine the nature and etiology of her current psychiatric disorders.  The claims file should be reviewed and all indicated studies should be conducted.

If the examiner diagnoses PTSD, the examiner should indicate the in-service stressor(s) underlying that diagnosis; and should provide an opinion answering the following questions: (1) is(are) the claimed stressor(s) adequate to support a diagnosis of PTSD, and (2) are the Veteran's symptoms related to the claimed stressor(s)? 

With respect to the claimed sexual assaults, the examiner should review the claims file and determine whether there is evidence of behavior changes following the assault(s); and opine as to whether that evidence indicates that the personal assault(s) occurred.  If so, then the examiner should opine as to whether it is at least as likely as not that the Veteran has PTSD as a result of sexual assault(s). 

The examiner should also provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder other than PTSD is related to service. 

The rationale for all opinions expressed should be provided.  

4.  After completion of the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond.

No action by the Veteran is required until she receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. 
§ 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

